DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections

Claim 15 is objected to because of the following informalities: for sake of consistency with all other recitations thereof, the term “carbon comprising coating” should be written as “carbon-comprising coating.” Appropriate correction is required.

Claim 25 is objected to because of the following informalities: for sake of consistency with all other recitations thereof, the term “the composite particle” should be written as “the composite Si-C particle.” Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term (emphasis added) “a temperature in excess of around 2000 °C” in Claim 5 is a relative term which renders the claim indefinite. The term “around” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is specifically unclear how close a given temperature must be such that it may be characterized as being “around” the instantly claimed value. Proper clarification is required.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms (emphasis added) “around 1 torr at around 500 °C for around 1 hour” in Claim 7 are relative terms which renders the claim indefinite. The term “around” in each instance is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is specifically unclear how close a given pressure/temperature/time must be such that it may be characterized as being “around” the instantly claimed values. Proper clarification is required.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms (emphasis added) “about 1 nm to about 29 nm” in Claim 15 are relative terms which renders the claim indefinite. The term “about” in each instance is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is specifically unclear how close a given thickness must be such that it may be characterized as being “about” equal to the instantly claimed values. Proper clarification is required.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The terms (emphasis added) “about 30 nm to about 100 nm” in Claim 17 are relative terms which renders the claim indefinite. The term “about” in each instance is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is specifically unclear how close a given size must be such that it may be characterized as being “around” the instantly claimed values. Proper clarification is required.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term (emphasis added) “substantially spherical” in Claim 24 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is specifically unclear how spherical a given must be such that it may be characterized as “substantially” spherical. Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6, 8-9, 11, 14, 16-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638).

Regarding Claims 1-2, 11, 19, Park teaches a carbonaceous powder comprising a composite particle for use as a negative electrode active material in a negative electrode of a lithium secondary battery, and a method of manufacturing said carbonaceous powder comprising a composite particle (Abstract, Field of Invention). As illustrated in Figure 2C (i.e. the 4th illustration from the left), Park teaches that the composite particle comprises a spherule, wherein the spherule comprises a random agglomeration of carbon flakes (e.g. random agglomeration of graphite flakes), wherein discrete particles of a metallic, non-carbon material are deposited on the surfaces of each carbon flake (Page 4 lines 8-9, Page 4 lines 23-30, Page 5 line 32 to Page 6 line 3). Park teaches, in particular, that the discrete particles deposited on the surfaces of each carbon flake are discrete particles of silicon (Page 4 line 31 to Page 5 line 3). Park teaches that the discrete particles of silicon are deposited, via chemical vapor deposition (CVD), from a material comprising silicon and hydrogen, and in particular, from silicon hydride (SiH4) (Page 6 lines 17-22). Accordingly, and as illustrated in Figure 2C, the composite particle is a composite silicon-carbon particle comprising one or more internal discrete particles of silicon.
Regarding the method of manufacturing the composite particle, and as illustrated in Figure 2C, Park teaches that the method comprises producing the composite silicon-carbon particle (“composite Si-C particle”) comprising one or more internal discrete particles of silicon wherein said discrete particles of silicon are deposited from silicon hydride (Page 5 line 32 to Page 6 line 3, Page 6 lines 17-22). More specifically, and as illustrated in Figure 2C, Park teaches that said producing comprises exposing the random agglomeration of carbon flakes (i.e. the 1st illustration from the left) (“carbon-comprising particle”) to the silicon hydride (i.e. the 2nd illustration from the left) and depositing the one or more internal discrete particles of silicon onto an interior surface of one or more internal pores of the random agglomeration of carbon flakes (i.e. the 3rd illustration from the left) (Page 5 line 32 to Page 6 line 3, Page 6 lines 17-22).
Park does not explicitly teach that the discrete particles of silicon are silicon nanoparticles.
However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particles exhibit volumetric expansion as a result of lithiation, wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0014]). Accordingly, Zhang teaches that the discrete active material particles (i.e. discrete silicon particles) are formed as nanoparticles having an average diameter of 5-500 nm, given that such nanosized particles help minimize overall volumetric expansion ([0014]-[0015]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the discrete particles of silicon of Park are discrete silicon nanoparticles having an average diameter of 5-500 nm, as taught by Zhang, given that such nanosized particles would help minimize overall volumetric expansion upon lithiation.

Regarding Claim 3, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 2, as previously described.
As illustrated in Figure 2C of Park, the deposition of the discrete silicon nanoparticles further deposits at least one silicon nanoparticle onto an external surface of the random agglomeration of carbon flakes.

Regarding Claim 6, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 2, as previously described.
As previously described, the random agglomeration of carbon flakes are, for example, a random agglomeration of graphite flakes (i.e. an electrically conductive material) (See Claim 2). 

Regarding Claim 8, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 2, as previously described.
As previously described, the discrete silicon nanoparticles are grown, via CVD, on the interior surface of the one or more internal pores of the random agglomeration of carbon flakes from the silicon of the silicon hydride (See Claim 2). 

Regarding Claim 9, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the material comprising silicon and hydrogen is silicon hydride (i.e. silane) (See Claim 1). 

Regarding Claim 14, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in Figure 3, Park teaches that the method of manufacturing further comprises depositing a carbonaceous coating material (“carbon-comprising coating”) on the composite silicon-carbon particle (wherein the carbonaceous coating material is formed from carbonized petroleum pitch, coal tar pitch, or thermoplastic resin) (Page 7 lines 6-16).

Regarding Claim 16, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated in the annotated Figure 2C below, the composite silicon-carbon particle comprises one or more pores formed on the surface thereof (it is noted that the instant Claim does not specifically limit the term “surface pore” to a specific size/morphology).

    PNG
    media_image1.png
    285
    329
    media_image1.png
    Greyscale


Regarding Claim 17, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 1, as previously described.
Park teaches that the one or more internal pores have an average size of 10 nm to 10 microns (Page 4 lines 23-27). It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Regarding Claim 18, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 1, as previously described.
Park teaches that the method of manufacturing further comprises forming the negative electrode by casting a slurry that comprises the composite silicon-carbon particle therein (Page 11 lines 3-25). 

Regarding Claim 20, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 19, as previously described.
As previously described, the discrete silicon nanoparticles have an average diameter of 5-500 nm (See Claim 19). It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Regarding Claim 21, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 19, as previously described.
As previously described, the composite silicon-carbon particle is formed as a spherule (i.e. a spherical shape) (See Claim 19).

Regarding Claim 22, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 19, as previously described.
As illustrated in Figure 2C of Park, the composite silicon-carbon particle comprises one or more internal pores (i.e. the silicon-carbon composite particle is porous) in which the silicon nanoparticles are deposited. Park teaches that the one or more internal pores have an average size of 10 nm to 10 microns (Page 4 lines 23-27).

Regarding Claim 23, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 19, as previously described.
Furthermore, and in an embodiment illustrated by Figure 2C, Park teaches that the composite silicon-carbon particle has an average particles size of 18 microns (Page 9 lines 8-10).

Regarding Claim 24, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 19, as previously described.
As previously described, the composite silicon-carbon particle is formed as a spherule (i.e. substantially spherical) (See Claim 19).

Regarding Claim 25, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 19, as previously described.
As illustrated in Figure 2C and 3 of Park, the random agglomeration of carbon flakes within the composite silicon-carbon particle form an electrically-interconnected matrix having a three-dimensional, randomly-ordered structure which forms internal pores (i.e. the one or more internal pores within the random agglomeration of carbon flakes) within said matrix, wherein the discrete silicon nanoparticles comprise a plurality of discrete silicon nanoparticles disposed within said internal pores. As illustrated in Figures 2C and 3, the internal pores define a pore volume within the composite silicon-carbon particle. As illustrated in Figure 3, Park teaches that a carbonaceous coating material (“coating”) is disposed on at least a portion of an outer surface of the composite silicon-carbon particle (wherein the carbonaceous coating material is formed from carbonized petroleum pitch, coal tar pitch, or thermoplastic resin) (Page 7 lines 6-16). Given that the carbonaceous coating material is specifically disposed on the outer surface of the composite silicon-carbon particle such that it encapsulates the composite silicon-carbon particle therein (See Figure 3), it is considered that the carbonaceous coating material would, to at least some degree and for at least some amount of time as compared to if the carbonaceous coating material was not present, inhibit access of electrolyte into the pore volume defined by the internal pores.
Park, as modified by Zhang, does not explicitly teach that the pore volume defined by the internal pores is different from a volume occupied by the plurality of discrete silicon nanoparticles.
However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particles exhibit volumetric expansion as a result of lithiation, wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0014]). As illustrated in Figure 1, the pore volume defined by the expansion accommodation pores is different from a volume occupied by the plurality of discrete active material particles. Accordingly, Zhang teaches that the structure of the expansion accommodation pores allows for the accommodation of the volumetric expansion of the discrete active particles during electrochemical cycling, thereby helping suppress decreases in battery capacity ([0004], [0006]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would construct the composite silicon-carbon particles of Park, as modified by Zhang, such that the pore volume defined by the internal pores is different from a volume occupied by the plurality of discrete silicon nanoparticles, as taught by Zhang, given that such a modification would allow the internal pores to function as expansion accommodation pores which can accommodate the volumetric expansion of the plurality of discrete nanoparticles during electrochemical cycling, thereby helping suppress decreases in battery capacity.

Claims 5, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Sudo et al. (US 2004/0247872).

Regarding Claim 5, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 2, as previously described.
Park, as modified by Zhang, does not explicitly teach that the random agglomeration of carbon flakes are annealed at a temperature in accordance with the instantly claimed range prior to being exposed to the silicon hydride.
However, Sudo teaches a carbon material suitable for use as a negative electrode active material in a negative electrode of a secondary battery (Abstract, [0002]). Sudo teaches that in order to increase charge/discharge capacity due to intercalation of lithium ions, it is particularly advantageous to enhance the crystallinity of the carbon material ([0142]). Sudo teaches that the crystallinity of the carbon material is preferably enhanced by subjecting the carbon material to a heat treatment at a temperature in excess of 2000°C ([0142]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would anneal the random agglomeration of carbon flakes of Park, as modified by Zhang, at a temperature in excess of 2000°C, as taught by Sudo, prior to silicon hydride exposure, given that such a modification would help enhance the crystallinity of the random agglomeration of carbon flakes, thereby increasing charge/discharge capacity due to intercalation of lithium ions.

Regarding Claim 15, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 14, as previously described.
Park, as modified by Zhang, does not explicitly teach that the carbonaceous coating material has an average thickness within the instantly claimed range.
However, Sudo teaches a carbon material suitable for use as a negative electrode active material in a negative electrode of a secondary battery (Abstract, [0002]). Sudo teaches that the carbon material comprises carbon particles, wherein the carbon particles have a carbonaceous coating layer on a surface thereof (wherein the carbonaceous coating layer is formed from a carbonized polymer composition) ([0087], [0096]). Sudo teaches that the carbonaceous coating layer has a thickness of 1-10,000 nm ([0140]). Sudo teaches that the carbonaceous coating layer helps prevent destruction of the carbon particles and inhibits decomposition of electrolyte due to contact with the carbon particles ([0106]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would deposit the carbonaceous coating material of Park, as modified by Zhang, at a thickness of 1-10,000 nm, as taught by Sudo, given that such a coating thickness would help prevent destruction of the composite silicon-carbon particle and inhibit decomposition of electrolyte due to contact with the composite silicon-carbon particles. It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Claims 4, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Burton et al. (US 2008/0261116).

Regarding Claim 4, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 2, as previously described.
Park, as modified by Zhang, does not explicitly teach that the random agglomeration of carbon flakes are a carbon-black particle.
However, Burton teaches a method of depositing silicon on carbon materials (Abstract, [0002]). Burton teaches that silicon may be deposited onto carbon materials via CVD using silane gas which decomposes into silicon ([0048]-[0049]). Burton teaches that prior to the deposition of silicon via CVD, the carbon materials may be mixed with a carbon additive, such as carbon black, in order to increase electrical conductivity and capacity characteristics ([0041]).
Therefore, it would have been obvious that one of ordinary skill in the art would mix carbon black, as taught by Burton, with the random agglomeration of carbon flakes of Park, as modified by Zhang, prior to exposure to the silicon hydride, given that such a modification would increase electrical conductivity and capacity characteristics. Given that the resulting particle of Park, as modified by Zhang and Burton, comprises carbon black mixed therein with the random agglomeration of carbon flakes), said resulting particle is considered, at least in part, to be a “carbon-black particle.”

Regarding Claim 7, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 2, as previously described.
Park, as modified by Zhang, does not explicitly teach that the random agglomeration of carbon flakes are exposed to the silicon hydride at a pressure, temperature, and duration in accordance with the instantly claimed values.
However, Burton teaches a method of depositing silicon on carbon materials (Abstract, [0002]). Burton teaches that when depositing silicon onto carbon materials via CVD using silane gas, it is preferable to perform said CVD at about 410°C or higher for a duration of 15 seconds to 60 minutes which ensures that silane gas adequately decomposes into silicon while allowing for adequate control of the crystalline characteristics of the silicon being deposited ([0048]-[0049]). Furthermore, Burton teaches that the coating properties and deposition rate of the silicon may be controlled via modulation of the pressure at which CVD is performed, wherein said pressure may be atmospheric pressure, a reduced pressure, or an elevated pressure ([0048]-[0049]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would expose the random agglomeration of carbon flakes of Park, as modified by Zhang, to the silicon hydride at a temperature of about 410°C or higher (“around 500°C) for a duration of 15 seconds to 60 minutes (“around 1 hour”), as taught by Burton, given that such conditions would ensure that the silicon hydride adequately decomposes into silicon while allowing for adequate control of the crystalline characteristics of the silicon being deposited.

Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Nakanishi et al. (US 2009/0239151).

Regarding Claim 10, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the material comprising silicon and hydrogen is silicon hydride (i.e. silane gas (See Claim 1). 
Park, as modified by Zhang, does not explicitly teach that the material comprising silicon and hydrogen comprises chlorosilane.
However, Nakanishi teaches a negative electrode material for a secondary battery comprising silicon particles therein (Abstract, [0002]). Nakanishi teaches that the silicon particles are produced from pyrolysis of a silane gas such as silane, or alternatively, chlorosilane ([0077]). Nakanishi teaches that a chlorosilane gas such as dichlorosilane is advantageous insofar as it allows for silicon growth to be maintained at a relatively low reaction temperature ([0079]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the material comprising silicon and hydrogen of Park, as modified by Zhang, comprises a chlorosilane such as dichlorosilane, as taught by Nakanishi, given that dichlorosilane would allow for silicon growth to be maintained at a relatively low reaction temperature.

Claims 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Fukui et al. (US 2009/0087731).

Regarding Claims 12-13, Park, as modified by Zhang, teaches the instantly claimed invention of Claim 1, as previously described.
As previously described, the material comprising silicon and hydrogen is silicon hydride (i.e. silane gas (See Claim 1). 
Park, as modified by Zhang, does not explicitly teach that the silicon hydride is combined with one or more of ammonia, diborane, or phosphine.
However, Fukui teaches a lithium secondary battery comprising a negative electrode, wherein the negative electrode comprises silicon particles (Abstract, [0002]). Fukui teaches that it is preferable for the silicon particles to include an impurity therein, wherein the impurity is preferably phosphorous or boron ([0060]-[0062]). Fukui teaches that such an impurity improves the electron conductivity of the silicon particles, thereby improving overall uniformity of the electrode reaction ([0061]). Fukui teaches that a phosphorous or boron impurity may be introduced by adding phosphine (in the case of phosphorous) or diborane (in the case of boron) in an appropriate amount to a silane (e.g. silicon hydride) that is a source of silicon ([0058], [0062]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would add phosphine or diborane, as taught by Fukui, to the silicon hydride of Park, as modified by Zhang, given that such an addition would introduce a phosphorous or boron impurity which improves electron conductivity of the composite silicon-carbon particles, thereby improving overall uniformity of the electrode reaction.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-25 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of Claims 1-25 of copending Application No. 17/484451 (reference application). Currently, Claims 1-25 of the instant application appear identical to Claims 1-25 of said reference application.
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729